Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2021

                                       No. 04-21-00300-CV

         IN THE MATTER OF THE ESTATE OF VAN L. CRAPPS, DECEASED,

                      From the County Court at Law, Medina County, Texas
                                     Trial Court No. 9498
                           Honorable Mark Cashion, Judge Presiding

                                          ORDER

         Appellant’s notice of appeal was filed in this court on July 26, 2021. The clerk of the
court notified the appellant in writing that our records did not reflect that the filing fee in the
amount of $205.00 was paid. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellant show cause in writing within seven days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court